Citation Nr: 0523382	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  04-21 131	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to May 
1970, with an additional eight months and 25 days of prior 
active service, which remain unverified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania, 
Regional Office (RO), which denied the veteran's claim of 
entitlement to service connection for PTSD.

In August 2005, the veteran granted a motion to advance this 
case on its docket.

The Board is precluded from making a decision at this point, 
as the record needs additional development.  The appeal is 
thus being REMANDED to the RO, via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends, in essence, that he developed PTSD as a 
result of traumatic experiences while serving in the Republic 
of Vietnam in the late 1960's.  VA has obtained evidence that 
supports at least one his claimed stressors (the death of 
another soldier in May 1968), but the claim has remained 
denied essentially because of a finding by VA that a 
diagnosis of PTSD, in accordance with the criteria of the 
DSM-IV, was not warranted.  See 38 C.F.R. §§ 3.304(f), 4.125 
(a) (2004).
 
The evidence reflects that the veteran has been receiving 
mental health treatment at least since 2000, for a 
psychiatric disability that has been variously diagnosed as 
depression and adjustment disorder, with mixed features.  In 
October 2003 a diagnostic impression of PTSD was reported.  
Impressions of probable PTSD were also reported.  However, on 
VA PTSD examination in December 2003, the examining 
psychologist concluded that there was "insufficient evidence 
to justify a diagnosis of PTSD, especially with regard to the 
symptom pattern and psychological profile reported and 
demonstrated, as it compares to criteria demanded by [the] 
DSM-IV."

VA mental health treatment records produced in November 2004, 
and submitted by the veteran, reveal that in an effort to 
clarify the proper psychiatric diagnosis the veteran's VA 
therapist requested that he undergo a Minnesota Multiphasic 
Personality Inventory (MMPI-2) test.  The test was reportedly 
administered on November 9, 2004, and was to be reviewed with 
the veteran on November 18, 2004.

A VA mental health record dated on November 18, 2004, reports 
that the veteran was provided with "results feedback" 
related to the MMPI-2 test.  This report indicates that the 
veteran "was largely in agreement with regard to the test 
feedback provided to him" and that the veteran indicated 
that "he understood the results of MMPI-2 testing and 
believed them to be a valid assessment of his current 
emotional status."  The report, however, did not explain the 
results of the testing or what psychiatric diagnosis was 
deemed warranted.

The Board has an obligation to ensure that all relevant VA 
treatment records are associated with the claims folder.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 
U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (3).

The Board also notes that, in his Substantive Appeal (VA Form 
9), dated in May 2004, the veteran took issue with the 
adequacy of the December 2003 examination.  He asserted that 
it was a "brief (15 min)" VA PTSD examination, which was 
"not a very thorough exam]ination."  He requested another 
PTSD examination by a mental health expert other than the VA 
psychologist who examined him in December 2003, "in order to 
make a proper assessment/diagnosis."

In view of the conflicting opinions regarding the presence of 
PTSD, and the fact that the veteran has not been examined by 
a psychiatrist, further examination is needed.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In view of all of the above, this case is remanded for the 
following:

1.  The RO/AMC should secure and make 
part of the veteran's claims folder the 
report of the November 9, 2004, MMPI-2 
test conducted by VA, as well as any 
other records reflecting VA mental health 
treatment furnished since November 30, 
2004.

2.  Once the above evidence has been made 
part of the record, the RO/AMC should 
schedule the veteran for a VA PTSD 
examination, to be conducted by a 
psychiatrist.

The examiner should review the claims 
folder, including a copy of this remand, 
and acknowledge such review in the 
examination report or in an addendum.

The examiner should provide an opinion as 
to whether the veteran meets the criteria 
for a diagnosis of PTSD, and if so, 
should specify the stressors supporting 
the diagnosis.  If the veteran does not 
meet the criteria for the diagnosis, the 
examiner should specify the criteria that 
are not met.

The examiner should include a rationale 
for all opinions and conclusions.

3.  Once all the above development has 
been completed, the RO/AMC should process 
the claim in accordance with established 
appellate procedures and thereafter 
return the file to the Board, if 
otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO 
via the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

